 1   MCGREGOR W. SCOTT
     United States Attorney
 2   JUSTIN J. GILIO
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
 6   Attorneys for Plaintiff
     United States of America
 7
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00169-LJO-SKO
12
                         Plaintiff,                 STIPULATION TO CONTINUE STATUS
13                                                  CONFERENCE; ORDER
     vs.
14                                                  JUDGE: Hon. Sheila K. Oberto
     JOSE GARCIA-ZAMORA ,
15
                         Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that the status conference scheduled for December 2, 2019, at 1:00 p.m. be
19   continued to January 6, 2020, at 1:00 p.m.
20          The government has recently extended an offer to the defendant, which has led to further
21   plea negotiations and the need for a further exchange of information between the parties. The
22   parties will need additional time to resolve the case or, alternatively, prepare for a trial. Defense
23   is currently reviewing the large amounts of discovery produced, including a thumb drive with the
24   contents of the defendant’s cellular telephone and needs additional time to conduct its own
25   investigation of the case.
26   ///
27   ///
28   ///
 1          Based on the foregoing, the parties agree that the ends of justice served by resetting the
 2   status conference date outweigh the best interest of the public and the defendant in a speedy trial.
 3   Therefore the parties agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),
 4   (B)(iv).
 5
 6                                                         Respectfully submitted,
 7                                                         MCGREGOR SCOTT
                                                           United States Attorney
 8
 9   DATED: November 27, 2019                               /s/ Justin J. Gilio
                                                           JUSTIN J. GILIO
10                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
11
12
     DATED: November 27, 2019                              /s/ Roger Bonakdar
13                                                         ROGER BONAKDAR
                                                           Attorney for Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
 1
 2                                               ORDER
 3   IT IS SO ORDERED that the status conference currently scheduled for December 2, 2019, at
 4   1:00 p.m. is hereby continued to January 6, 2020, at 1:00 p.m. The time period between
 5   December 2, 2019 and January 6, 2019, is excluded under the Speedy Trial Act pursuant to 18
 6   U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv), for the reasons provided in the parties’ stipulation, as
 7   the ends of justice served by granting the continuance outweigh the best interest of the public and
 8   the defendant in a speedy trial.
 9
10   IT IS SO ORDERED.
11
        Dated:     November 27, 2019                              /s/ Sheila K. Oberto
12                                                      UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
